DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chennai et al. U.S. PGPub 2020/0304375.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-12, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chennai et al. U.S. PGPub 2020/0304375.
Regarding claims 1 and 14, Chennai discloses a controller for a building, the controller comprising: one or more processors (e.g. Fig. 1, 2 and 10); and one or more non-transitory computer-readable media storing instructions that (e.g. Fig. 1, 2 and 10), when executed by the one or more processors, cause the one or more processors to perform operations comprising: parsing a computer-aided design (CAD) file or a building information model (BIM) file for the building to identify building . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chennai as applied to the claims above, and further in view of Martin et al. U.S. PGPub 2008/0120069.
Chennai discloses predicting thermal dynamics of a zone, but does not explicitly disclose predicting thermal dynamics by identifying material type of an object or wall in the zone.
 	Martin discloses identifying a type of material contained within one or more walls of the zone or within objects inside the zone based on the CAD file or the BIM file, wherein the thermal resistance or the thermal capacitance are predicted based on the type of material (e.g. pg. 2, ¶25). 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to predict thermal dynamics of a zone for a user. One of ordinary skill in the art would have been motivated to do this since it allows for a more accurate prediction of thermal dynamics when material type in the zone is taken in account.
 	Therefore, it would have been obvious to modify Chennai with Martin to obtain the invention as specified in claim 13.

Allowable Subject Matter
Claims 2, 3, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 25, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116